Citation Nr: 1721743	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  15-44 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans' Commission


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran had active service for more than eight years in the United States Navy, ending in August 1973.  The Veteran died in August 2016.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.

In April 2017, a VA Regional Office recognized the appellant as the substitute-claimant in the Veteran's appeal.  As such, she brings the current claims without the restrictions imposed by 38 U.S.C.A. § 5121.

In September 2016, the appellant submitted a VA Form 21-22 to elect her own representation.  This document is in Virtual VA.


FINDING OF FACT

Bilateral hearing loss is manifested by no worse than Level IV hearing in the left ear.


CONCLUSION OF LAW

A compensable rating for the Veteran's left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  3.383, 4.85, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran did not receive specific information concerning the elements of an increased rating.  However, the Board notes that the Veteran submitted multiple audiograms in support of his claim and indicated in December 2015 that a private audiogram indicated that his hearing had worsened.  This indicates actual knowledge of the requirements for an increased rating for hearing loss.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claims.  The Board additionally notes that remanding for an additional examination would be futile at this point as the Veteran has very unfortunately passed away.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

The Veteran contended that he was entitled to a compensable rating for left ear hearing loss.

The Veteran's hearing loss is rated as noncompensably disabling under Diagnostic Code 6100.  Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85 (a) and (d). 

To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

On the VA authorized audiological evaluation in March 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
10
55
60
75
50

The examiner indicated that the speech discrimination score was 96 percent in the left ear.  The examiner indicated that word discrimination testing was appropriate for this Veteran.  The results are consistent with Level I hearing on the left, utilizing Table VI; which warrants a noncompensable rating according to Table VII.

On the VA audiological evaluation in January 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
30
65
65
75
58.75

The examiner indicated that word discrimination scores were not appropriate at that time due to the Veteran's language difficulties, cognitive problems, inconsistent word recognition scores, etc.  Utilizing Table VIA, due to the certification that word discrimination is not appropriate for use with this Veteran, the result is level IV in the left ear; which warrants a noncompensable percent rating.  38 C.F.R. § 4.85.

The Board notes that there are various other audiograms of record, to include a July 2013 VA audiogram; as well as February 2014 and December 2015 private treatment audiological records.  However, these audiological findings do not contain CNC Maryland testing which is necessary for rating purposes.  Additionally, there is no indication by an examiner or provider prior to January 2016 that word discrimination scores were not appropriate.

The Veteran is only service-connected for hearing loss of the left ear.  38 C.F.R. § 4.85(f) provides that if impaired hearing is service-connected in only one ear, the nonservice-connected ear will be assigned a hearing impairment designation of I, subject to 38 C.F.R. §  3.383.  Effective from December 6, 2002, 38 C.F.R. §  3.383  was amended to provide that where hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and the hearing impairment in the other ear is considered a disability under § 3.385, the hearing impairment in the non service-connected ear will be considered in evaluating the service-connected disability.  69 Fed. Reg. 48148-50 (August 9, 2004) [codified as amended at 38 C.F.R. §  3.383 (a)]. 

As noted above, the hearing impairment in the Veteran's left ear is not to a compensable degree.  Therefore, the hearing impairment in the non service-connected right ear is not for consideration in evaluating the service-connected disability.

Thus, the evidence of record fails to show that the Veteran's left ear hearing loss warrants a compensable evaluation.

Extraschedular Consideration

 As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id., see also 38 C.F.R. § 3.321 (b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321 (b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

With regard to the hearing loss issue on appeal, there is no evidence of an exceptional or unusual circumstance which would warrant referral for extraschedular consideration.  38 C.F.R. § 3.321 (b)(1).  The Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which it is rated.  Specifically, the Veteran's symptoms include difficulty hearing and understanding speech, in all situations (i.e. employment), and difficulty hearing sirens such that he could no longer drive.  The applicable schedular rating criteria assign an auditory acuity level, to each ear, based on the puretone threshold averages and speech discrimination scores, which are measured without hearing aids in a sound controlled room.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the Rating Schedule shows that the rating criteria for hearing loss reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the amendments of 38 C.F.R. § 4.85, proposed in April 1994, which sought to recognize and address exceptional patterns of hearing impairment which were not fully contemplated by the existing criteria.  See 59 Fed. Reg. 17,295  (Apr. 12, 1994).  The first proposed amendment contemplated a pattern of hearing loss where "speech discrimination tests in a controlled setting are often near normal, [but] they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids."  Id. at 17,296.  The second proposed amendment contemplated a pattern of hearing loss constituting "an extreme handicap in the presence of any environmental noise, [which] often cannot be overcome by the use of hearing aids."  Id.  The VA explained that "[t]he intended effect of these two new provisions is to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting."  Id.  The VA adopted the proposed amendments on May 11, 1999, effective June 10, 1999. See 64 Fed. Reg. 25,202 (May 11, 1999).

More recently, the Court held that the rating criteria for hearing loss contemplates the functional effects of decreased hearing, as well as difficulty understanding speech, in an everyday work environments.  Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017).  In reaching this conclusion, the Court relied upon the plain language of 38 C.F.R. §§ 4.85, 4.86, as well as the above recited regulatory history.  Therefore, per the Court's holding, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.  Id.

Accordingly, the Board finds that the Veteran's reported symptoms of difficulty hearing and understanding speech in the presence of background or environmental noise as well as not being able to hear sirens, are symptoms contemplated in the current schedular rating criteria.  This includes the Veteran's reports that his hearing loss impairs his ability to hear in workplace environments.

Finally, the Board notes that under the Federal Circuit Court's holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, an extraschedular referral is not warranted on a collective basis either.

In conclusion, the Board finds the Veteran's hearing loss symptomatology is fully addressed by the rating criteria, including his inability to comprehend verbal conversations.  As such, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left ear hearing loss disability under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.


ORDER

Entitlement to a compensable rating for left ear hearing loss is denied.





____________________________________________
M. H. HAWLEY	
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


